

103 HR 3606 IH: National Institutes of Clean Energy Act of 2021
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3606IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Levin of Michigan (for himself, Mr. Huffman, and Mr. Brendan F. Boyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo establish the National Institutes of Clean Energy.1.Short titleThis Act may be cited as the National Institutes of Clean Energy Act of 2021.2.National Institutes of Clean Energy(a)DefinitionsIn this section:(1)Advanced energy technologyThe term advanced energy technology means a technology that—(A)reduces greenhouse gas emissions with high conversion efficiency; (B)minimizes energy, water, and material resource use; (C)was produced by or helps generate a renewable energy source; and(D)minimizes environmental harms to or negative public health impacts on frontline, vulnerable, and disadvantaged communities.(2)Frontline, vulnerable, and disadvantaged communityThe term frontline, vulnerable, and disadvantaged community means a community—(A)in an area described in section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a)); and(B)in which climate change, pollution, or environmental destruction have exacerbated systemic racial, regional, social, environmental, gender, and economic injustices by disproportionately affecting Black, Brown, and Indigenous peoples, other communities of color, migrant communities, deindustrialized communities, depopulated rural communities, the poor, low-income workers, women, the elderly, the unhoused, people with disabilities, or youth. (3)InstitutesThe term Institutes means the National Institutes of Clean Energy established under subsection (b).(4)Land-grant college or universityThe term land-grant college or university means—(A)an institution that is eligible to receive funds under the Act of July 2, 1862 (commonly known as the First Morrill Act) (12 Stat. 503, chapter 130; 7 U.S.C. 301 et seq.), or the Act of August 30, 1890 (commonly known as the Second Morrill Act) (26 Stat. 417, chapter 841; 7 U.S.C. 321 et seq.), including Tuskegee University; and(B)a 1994 Institution (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)).(5)Minority-serving institutionThe term minority-serving institution means an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)). (6)Renewable energy sourceThe term renewable energy source means energy generated from a renewable source, including the following renewable energy sources:(A)Solar, including electricity.(B)Wind.(C)Ocean, including tidal, wave, current, and thermal.(D)Geothermal, including electricity and heat pumps.(E)Hydroelectric generation capacity achieved from increased efficiency or additions of new capacity at an existing hydroelectric project that was placed in service on or after January 1, 1999.(F)Hydrogen derived from a renewable energy source. (G)Thermal energy generated by any of the sources described in subparagraphs (A) through (F). (b)EstablishmentNot later than January 1, 2025, there shall be established the National Institutes of Clean Energy, which shall be an agency of the Department of Energy.(c)Activities(1)In generalThe Institutes shall—(A)invest in clean energy science, climate science, innovation, and research and development to reduce emissions and build climate resilience; and(B)support—(i)clean energy research areas, including—(I)demonstration projects for clean energy and climate research and development priorities, including microgrids, energy storage, electric vehicles, and advanced energy technologies in hard-to-decarbonize sectors, such as the aviation and shipping sectors; and(II)clean energy research areas that are underrepresented in existing Federal research and development funding, such as long-duration grid storage;(ii)research and development projects focusing on the impacts of energy production in frontline communities, including communities of color and low-income communities, that have been disproportionately impacted by environmental injustices; and(iii)research and development projects focused on impacts of clean energy and energy production on job loss, job creation, and workforce development, particularly in heavily unionized workforce sectors. (2)PriorityIn carrying out paragraph (1), the Institutes shall give priority to—(A)the development of technologies that will—(i)minimize environmental harms to or negative public health impacts on frontline, vulnerable, and disadvantaged communities; (ii)improve the public health of frontline, vulnerable, and disadvantaged communities; or(iii)create high-quality jobs with strong labor standards in frontline, vulnerable, and disadvantaged communities; (B)research and development of advanced energy technologies; (C)climate science and innovation and clean energy technology;(D)research and development that will be conducted at—(i)public universities and colleges; (ii)land-grant colleges and universities;(iii)minority-serving institutions, including historically Black colleges and universities; and(iv)consortia comprising 1 or more of the entities described in clauses (i) through (iii); and(E)research and development in geographic areas that have seen the worst job losses between 2016 and 2021, including rural areas and areas impacted by deindustrialization.(d)Authorization of appropriationsThere is authorized to be appropriated $400,000,000,000 for the period of fiscal years 2022 through 2031 to establish and operate the Institutes. 